Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/22 has been entered.
Claims 1-8 are cancelled.  Claim 9 is amended and claims 10-23 are added.  Claims 9-23 are pending.
Claim Rejections - 35 USC § 103
Claims 9-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando ( 2016/0066604) in view of Tsuchiya ( 20140037827) in view of Evans( 4208442) and Coleman ( 4640837).
For claim 15, Ando discloses a method for producing a fat-processed starch which is formed from adding a fat to a starch. The starch used includes any starch as long as it can be used for foods including corn starch, tapioca starch, rice starch etc.. Among the starches, tapioca starch, corn starch are readily available in large quantities at a low cost and thus are preferred. The starch/fat mixture is heated. The fat-processed starch may be mixed with materials including protein.  For claim 9, Ando discloses a method for producing food.  The method comprises the steps of mixing a fat and starch to form a composition and heating the composition to obtain oil or fat processed starch. Ando discloses the fat-processed is used as a dusting flour and a batter.   Ando discloses food product obtained from using the coating material.  Ando discloses coating the food product with coating comprising the fat-processed starch.  The coating of the food with the oil/fat processed starch inherently comprises the steps of attaching the coating material on an ingredients.  The forming of the oil/fat processed starch as  predust and batter inherently comprises the steps of forming a first composition and second composition for the oil/fat processed starch.  For claims 12-14, 21-23, Ando discloses aging treatment of the mixture by heating the starch mixture at a temperature of 30-150 degrees C. The time period of the treatment ranges from 1 hour to 8 weeks.  The ranges fall within the claimed ranges.  For claim 18, Ando discloses method for producing a coating material by producing the oil/fat processed starch and mixing with other components including expanding agent, grain flour, polysaccharide etc..  For claim 19, Ando discloses producing the coating material and attaching the coating material for fried food to an outer side of an ingredient.  For claim 20, Ando discloses heating the ingredient to which the coating material for fried food is attached.( see paragraphs 0021-0028,0037,0048-0051)
Ando does not disclose both corn starch and tapioca starch in the mass ratio ,the inclusion of protein in the composition for heating as in claims 9,15  the protein as in claims 10,16 and the ranges as claims 11,17
Tsuchiya discloses a coating material for fried food.  Tsuchiya discloses that it is known in the art that oil/fat-processed starches are frequently obtained from corn starch.  However, recently, an amount of oil/fat processed starch derived from tapioca starch is increasing in replace of that derived from a corn starch because a tapioca starch results in softer texture than a corn starch does.  ( see paragraph 0027)
Coleman discloses a coating composition for food products.  The composition comprises bread/crumb oil blend that is baked at 220-260 degrees F (104-126 degrees C).  The composition is then mixed with starch and soy protein concentrate.  Coleman teaches that during the baking process, the protein present in the bread crumbs is completely denatured and forms an aggregated protein complex which is less prone to pick up moisture.  The formation of an aggregated protein complex affect the functionality of the final product in that it decreases the amount of moisture absorbed or picked up by the blend to enhance the crispness of the product. ( see column 4 ,2)
Evans discloses a coating composition comprising a coating premix that is formed by mixing together and hydrating flour,protein and starch and then drying the hydrated mixture to form a coating premixing.  The premix is critical in that it improves adhesion, insures uniformity of the coating and increases the crispness of the coating.  The protein includes soy protein isolate.  The drying temperature should not exceed 70 degrees C.  ( see columns 1-3)
Ando discloses that both corn starch and tapioca starches are preferred in oil/fat processed starch.  As shown in Tsuchiya, corn starch is typically used; but, tapioca starch gives a different texture from the corn starch.  Thus, it would have been obvious to one skilled in the art to combine the two starches when desiring to alter the texture of the oil/fat processed starch.  It would have been within the skill of one in the art to determine the amount of each starch depending on the texture and economic factor such as which starch is cheaper.  Such variables can readily be determined by one skilled in the art through routine experimentation.  Ando discloses the oil/fat processed starch can include protein.  It would have been obvious to one skilled in the art to select soy protein as the protein is known to be used in coating compositions as shown in Evans and Coleman.  Since the amount of oil/fat ranges from .02-.4%.  It is obvious the majority of ingredients is the starches.  It would have been readily within the skill of one in the art to determine the amount of starch without undue experimentation.  Ando discloses the coating material can be a dusting flour and batter.  It would have been obvious to use both dusting and batter is coating of foodstuff when desiring multiple coating layers.  This parameter can readily be determined by one skilled in the art.  As to the limitation of mixing the components A to D to prepare the composition and heating the composition, Ando teaches to use protein with the oil/fat processed starch to form coating material.  As shown in Coleman and Evans, heating of protein together with  starch material gives advantages in producing coating composition having better properties such as adhesion, crispness and uniformity.  Thus, it would have been obvious to one skilled in the art to include the protein in the starch/oil mixture and heating the mixture containing protein to obtain oil/fat processed starch having better properties in its use as coating material.  One skilled in the art would have been motivated to do so in view of the teaching of Coleman and Evans.
Response to Arguments
In the response, applicant argues the feature of heating the composition containing the protein.  New references are added in the rejection above to show the obviousness of such step.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Saturday, May 21, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793